FRICK, J.
I concur. In view, however, that counsel in their argument on rehearing somewhat vigorously assail the correctness of my statements of the law in my concurring opinion, I desire to add a word to what is said by my Associate.
By comparing the arguments and statements in support of the petition for a rehearing with those contained in the original brief, it is manifest that the writer of that brief is not the author of the one filed on rehearing. In answer to the complaint that I cited no authorities in support of my statements of the law, it is sufficient to say that I did not deem it necessary to refer to authorities for the reasons: (1) Because I stated merely elementary principles which are, or should be, familiar to all lawyers; and (2) because in counsel’s original brief these principles are all conceded. The only *294difference between myself and counsel in that regard was that they insisted that those principles had no application to this case, while I thought, and still think, that they apply with full force. Counsel who writes the brief on rehearing, however, seems to have entirely overlooked the statements contained in the former brief. In ease differences arise between counsel and the members of this court with regard to the law, we, and not counsel, must assume the responsibility of determining whether' their or our views shall prevail.
Counsel now refer to plaintiff’s complaint as a mere “dragnet” which they could not successfully meet. It is quite true that the complaint contains many allegations that perhaps would not have been necessary. The record, however, discloses that defendant’s counsel interposed a number of demurrers, general and special, to the complaint as first filed and as thereafter amended, and that the court joined in their views of what the complaint should contain until plaintiff’s counsel were compelled to multiply their allegations unnecessarily for the purpose of meeting the views of both court and counsel. • This is another case therefore where counsel, by filing special demurrers, have demanded additional averments until the complaint was loaded with unnecessary allegations and now they complain of what they themselves, in a large measure at least, were responsible for bringing about. But the supposed imperfections of the complaint were not argued in the original brief, and the subject of pleading was there merely touched upon in passing. The defects in the complaint, as pointed out in my original concurring opinion, were, however, not such as would justify a reversal of the judgment. The appellant was fully apprised "of all of respondent’s claims, and it was given every opportunity to meet, and it attempted to meet, every claim contended for by respondent’s counsel. In other words, the appellant was given every opportunity to present every defense it had, and the pleadings were sufficient to admit of all the evidence produced on both sides, and all the material issues were presented to the jury. Under such circumstances, our own statute (Comp. Laws 1907, section 3008) is sufficient answer to the objection that is now urged against the complaint. That section reads:
*295“The court must in every stage of an action disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the parties, and no judgment shall be reversed or affected by reason of such error or defect.’ ’
Moreover, section 3285 of our • Code provides:
“No exception shall be regarded unless the decision excepted to is material and prejudicial to the rights of the party excepting. ’ ’
We thus must determine whether the matters objected to are material and prejudicial to the rights of the complaining party.
When we have given the matters before us our best judgment and efforts before arriving at a conclusion, we can do no more. Under such circumstances, it is useless to merely reargue, in an application for a rehearing, the questions already decided. Neither does it aid the court, although it may temporarily relieve counsel, to become facetious. While counsel very properly may draw upon all the sources of information, including literature, to illustrate their arguments, yet in doing so some care should be exercised that their zeal does not betray them into assuming a false or unreasonable position, as is manifest has been done in the petition for rehearing before us. Counsel who prepared the petition somewhat feelingly suggests that in my concurring opinion I have proffered him consolation somewhat similar to that proffered to Elder Sniffles by the widow Bedot. Let me assure counsel, if such assurance is necessary, that what I said'was not intended as a solace for his lacerated feelings. His zeal betrayed him into assuming such a position. I have long since learned that it is as impossible to console as is it to convince losing counsel. What I said was not by way of consolation, but was given as an added reason why the judgment should prevail. After reading counsel’s petition for a rehearing, I can see no good reason for changing my opinion.
STRAUP, C. J., dissents.